TREATTORNET                    GENERAL,
                                        TEXAS
                               AUWTXN      n.TExae
PRICE    DANIEL
.‘vrTDRNEYGENERAL
                             January 25, 1952

         Hon. Raymond E. Magee          Opinion Ro. V-1394
         County Attorney
         Galveston County               Re:     Maximummaturity period
         Galveston,  Texas                      for time warrants issued
                                                to pay for voting machines.
         Dear Mr. Magee:
                      Your request   for      an opinion   contains   the
         following    question:
                     May the county commissioners of Gal-
               veston County issue time warrants for the
               purchase of voting machines and set the maxl-
               mummaturity date of these warrants for a
               period of ten years?
                     Section 79 of the Texas Electiori Code (Sec.
               3. 6, Acts 52nd Leg., R.S. 1951, ch. 492, p.
                expressly authorizes  the issuance of time war-
         rants for the purchase of voting machines.     Section 6
         of ‘Section 79, providing for the payment of these vot-
         ing machines, provides in part:
                        “The County Commissioners Court shall
                provide for the payment of voting machines
                to be used in such county in such manner as
                the Court may deem for the best Interest       of
                the county, and for the purpose of paying
                for voting niaohines, such Commissioners Court
                is her~gbg authorized to issue bonds, and
                certificates    of indebtedness,   warrants, or
                other obligations’ to be used for this pur-
                pose and no other, which shall be a charge
                against the county, such bonds, certificates
                of indebtedness,     or other obligations,   may
                be issued with or without Interest payable
                at such time or times as the Commissioners
                Court may determine, but shall never be ls-
                sued nor sold for less than par; provided,
                however, that such Commissioners Court shall
                Issue such bonds, certif lcates of indebted-
                ness, warrants, or other obligations,       to be
                used for the purpose of payment of voting
                machines In the same manner and with the
                same authority as provided for the Issuance
     Hon. Raymond E. Magee, page 2       (V-1394)


     of warrants, bonds, certificates    of indebted-
     ness, or other obligations    by th G       1
     ?awS of this State.    . . ."    (Rm~ha~~r~dded.)
           Article 2368a, V.C.S.,   sets out the procs-
dure ithich must be folloved  by the commissioners'    court
in issuing time warrants.    Section 3 of Article   2368a
provides:
           "When it   shall be the intention     of the
     Comissioners     Court or of the governing
     bodies to issue time warrants for the pay-
     ment of all or any part of the proposed
     contract,   a notice to bidders required under
     Section 2 f this Act shall recite       that
     fact,  sett r ng out the maximumamount of
     the propoeed,time     Warrant indebtedness,
     the rate of Interest     such tinm warrants


             We find no statute limiting      the maximum
maturity date of time warrants, and therefora          agree,
irith ,you that‘there   is no fixed maximumtime for
their maturity.      When no maximumtime is provided,
as a generel rule this la construed to mean within
a reasonable time.      For this type of Indebtedness
ten gehrs would not be unusual or unreasonable.            It
is therefore    our opinion    that Qalveston County may
Issue tipts warrants payable over a period of ten years
Par the purchase of votin         machines, provided, the re-
quUexmnts of Article       236 fia ara complied with in all
particulars.
           In writing this opinion this office     is not
passing upon the flnancilal condition   of the county
or deciding that the county's financial    condition will
permit the issuance of the warrants.     This opinion is
lllmited aolelg to the maximumallowable maturity dates
of the warrants.



          The ccmmissioners~ court of Qalveston
     County may issue time warrants for the pur-
     chase of voting machines which may be payable
kon.    Raymond E. Magee, page 3   (v-1394)


        over a peribd of ten gears. -Art. 2368a,
        V.C.S.; Sec. 79, Texas Electlon Code (Sec.
        79, H.B. 6, Acts 52nd Leg., R.S. 1951, ch.
        492, p. 1126).

                                        You&r very   truly,
APPROVitD:
Jo C.     IWis,   Jr.
County Affairs          Oioislon
Charles D. Mathews
First Asskrtent
RRH$Plh